Citation Nr: 1721708	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating for bilateral pes planus, with bilateral plantar fasciitis, in excess of 10 percent prior to July 14, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1977 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The RO re-adjudicated the Veteran's claim in January 2016 and assigned an increased disability rating of 30 percent, effective July 14, 2014.  Since 30 percent is not a full grant of the benefits sought on appeal and since the Veteran did not withdraw his claim for a higher rating, the matter remains before the Board for appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014, the RO in part denied increased ratings for residuals of left ankle sprain and for a total rating based on individual unemployability.  The Veteran expressed timely disagreement the same month.  In December 2015, the RO in part denied increased ratings for right and left lower extremity radiculopathy, left lower extremity peripheral neuropathy of the external cutaneous and femoral nerves, and sacroiliac dysfunction.  The Veteran expressed timely disagreement in April 2016.  The RO has yet to issue statements of the case but in May 2017 acknowledged the appeals by issuing deferred rating decisions and ordering additional examinations.  As the RO has acknowledged receipt of the notices of disagreement (NODs), this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized. Therefore, no further action on the part of the Board is warranted at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2016).

The most recent VA examination for the Veteran bilateral pes planus, with plantar fasciitis occurred in July 2014.  A review of the evidence of record shows that the Veteran complained of heel and foot pain and sought podiatric treatment for this disability at the Denver Veterans Affairs Medical Center (VAMC) after his last VA examination.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.   See Caffrey v Brown, 6 Vet App 377, 381 (1994), see also Snuffer v Gober, 10 Vet App 400, 403 (1997) holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The record shows that the RO ordered an additional VA examination of the feet in May 2017, but there is as yet no record that the examination has been performed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file. 

2.  Schedule the Veteran for a VA examination for evaluation of his service-connected bilateral pes planus, with plantar fasciitis disability with the examiner who performed the July 2014 examination, or, if unavailable, another appropriate examiner.  If the examination ordered in May 2017 has been performed and if the examination complies with the instructions below, no additional examination is required.

This entire claims file, including a copy of this REMAND, must be made available to the examiner and the examiner should note review of the claims file.  The examiner should provide a thorough description of the Veteran's bilateral pes planus, with plantar fasciitis disability, including the Veteran's accounts of symptoms and functional limitations.

The examination should address whether there is pronounced bilateral marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, which has not or cannot be improved by orthopedic shoes or appliances. The examination must also comply with the requirements of 38 C.F.R. § 4.59 (2016) to include measurements of the range of active motion, passive motion, weight-bearing, and nonweight-bearing as appropriate.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case, he or she should state why.

Request that the examiner comment on what aspects of the Veteran's daily activities and occupational function are impaired by the bilateral pes planus, with plantar fasciitis disability. 

4.  After completion of the above review of the expanded record, re-adjudicate the claim for a disability rating for pes planus, with plantar fasciitis in excess of 10 percent prior to July 14, 2014, and in excess of 30 percent thereafter.  If any determination remains adverse to the Veteran, the Veteran and his attorney should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


